Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-7-2008

Boyd v. Warden SCI Waymart
Precedential or Non-Precedential: Precedential

Docket No. 07-2185




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Boyd v. Warden SCI Waymart" (2008). 2008 Decisions. Paper 596.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/596


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 07-2185


                                 CHRISTOPHER BOYD

                                             v.

                      WARDEN, SCI WAYMART;
     DISTRICT ATTORNEY OF PHILADELPHIA COUNTY, PENNSYLVANIA;
        ATTORNEY GENERAL, COMMONWEALTH OF PENNSYLVANIA,
                                                      Appellants


                   On Appeal from United States District Court for the
                           Eastern District of Pennsylvania
                          D.C. Civil Action No. 06-cv-00491
                            (Honorable Petrese B. Tucker)


                       Present: SCIRICA, Chief Judge,
               SLOVITER, McKEE, BARRY, AMBRO, FUENTES,
      SMITH, FISHER, CHAGARES, JORDAN and HARDIMAN, Circuit Judges

                                        ORDER

       The Court, sua sponte, orders rehearing en banc in the above-captioned matter. It

is ordered that the Clerk of this Court list the above case for rehearing en banc on

Wednesday, September 24, 2008, at 11:00 a.m.

                                                  BY THE COURT,

                                                  /s/ Anthony J. Scirica
                                                  Chief Judge
Boyd v. Warden SCI Waymart et al.
07-2185
Page 2


DATED: August 7, 2008
smw/cc:     Cheryl J. Sturm, Esq.
            Susan E. Affronti, Esq.